 In the Matter Of CONSOLIDATED VULTEE AIRCRAFT CORPORATION, TUCSONDIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, AERO-NAUTICAL MECHANICS LOCAL LODGENo. 1174, A.F. OF L.Case No. 21-R-2.1,31.Decided September 19, 1944Mr. Robert B. Watts,of San Diego, Calif., for the Company.Mr. E. R. White,of Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Aeronautical Mechanics Local Lodge No. 1174, A. F. of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Consolidated Vul-tee Aircraft Corporation, Tucson, Arizona, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Maurice J. Nicoson, Trial Examiner.Said hearing was held at Los Angeles, California on August 8, 1944.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affrmed. - All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case,-the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConsolidated Vultee Aircraft Corporation is a Delaware corpora-tion engaged- in the design, manufacture; develoTiment and sale of air-craft, aircraft parts and accessories at San Diego, California.We arehere concerned with its Tucson Division at Tucson, Arizona, where it58 N. L.R. B., No. 74. .406 CONSOLIDATED VULTEE AIRCRAFT CORPORATION407is engaged in the modification of completed aircraft.During its fiscalyear ending November 30, 1943, the Company purchased raw materialsvalued in excess of $5,000,000, over 50 percent of which was shipped toit from points outside the State of California.During the same periodthe company sold products valued in excess of $95,000,000, substantiallyall of which was shipped to points outside the State of California.We find that, the Company.is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Aeronautical MechanicsLocal Lodge No. 1174, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the employees involved hereinuntil such time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all firemen at the Tucson, Arizona, plant of the Company, exclud-ing fire chiefs, fire captains, fire lieutenants, fire engineers, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by means of an election by secret ballot amongthe-employees.in the-appropriate unit who were employed during the1 The Field Examiner reported that the Union presented 22 authorization cardsThereare approximately 39 employees in the appropriate unit. 408pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Union filed charges of unfair labor practices against the Com-pany during June 1944.On July 25, 1944, the charges were settled byagreement of all parties.The settlement provided that the Com-pany post notices for a period of sixty (60) days. The Company urgesthat no election be held until the sixty (60) day period has elapsed.Since the Union has filed a waiver of its charges for the purpose of thisproceeding and since the posting period is now almost completed, itseemsunnecessary to delay the holding of the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of -National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat,, as part of the investigation to ascertain representa-tives for the purposes of collective bargining with Consolidated Vul-tee Aircraft Corporation, Tucson, Arizona, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction; under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalAssociation ofMachinists,AeronauticalMechanicsLocal Lodge No. 1174, A. F. of L., for the purposes of collectivebargaining.